 

UNITED sTATEs DIsTRIcT coURT g my m PH
soUTHERN DIsTRIcT oF GEoRGIA ` 3` oh
sAVANNAH DIVIsIoN "”"LER` _

 

TARA GAiNEs,
Plaintiff,
CV417-258

V.

CITY OF SAVANNAH, et al.,

\._/\._/\._/\_/\_/\._/\._/\_/\_/

Defendants.

ORDER

Plaintiffs motion to stay the case pending medical treatment (doc.
24), Which defendants do not oppose (doc. 26), is GRANTED in part. The
case shall be stayed for 60 days While plaintiff undergoes treatment
After those 60 days, the parties are ORDERED to file a joint status
report apprising the Court Whether further time is needed and, if plaintiff
is able to resume litigating the case, provide the Court With a proposed
amended scheduling order. l

The parties are free to stipulate to a dismissal Without prejudice,
per defendants’ suggestion Id. at l (consenting to “toll the applicable
statute of limitations for the claims asserted . . . until Plaintiff is released
by her physician to proceed With a lawsuit” as part of any stipulation to

dismiss the case).

so oRDERED, this Z)"dEy of November, 2013.

H%V

.*I'I` ST.-\’I°ES MAGIST RATE JUDGE
SOD E.RN DISTR.I C'I` OF GEORGI.~'L

